DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,275,054. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of Patent No. 9,275,054 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claim 1 of Patent No. 9,275,054
A method executable by a data processing system to identify desired media programming, the method comprising:
A method executable by a data processing system to identify desired media programming, the method comprising:
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming;
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming; 

receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming;

requesting and obtaining a second listing of media programming from a remotely-located digital video recorder that is associated with the user;
searching, by the data processing system, for the search criteria in both of a first listing of media programming available from a first source and in a second listing of media programming available from a second source that is different from the first source; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming.


searching, by the data processing system, for the search criteria in both of a first listing of media programming available from an electronic program guide and in the second listing of media programming obtained from the remotely-located digital video recorder that is associated with the user to thereby create a combined search result that includes first instances of the search criteria that are found in the first listing and second instances of the search criteria that are found in the second listing;

prioritizing the combined search result based at least in part upon whether the user has previously recorded programs associated with one or more of the instances using the digital video recorder, wherein the prioritizing is adjusted based upon an age of the previously recorded programs stored on the digital video recorder so that instances associated with more recently recorded programs have a higher priority than instances associated with less recently recorded programs; and

providing the combined search result from the data processing system to thereby allow instances of the search criteria appearing in either the first or the second lists that are most likely to appeal to the user to be displayed more prominently than instances of the search criteria that are less likely to appeal to the user.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,097,899. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10,097,899 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claim 1 of Patent No. 10,097,899
A method executable by a data processing system to identify desired media programming, the method comprising:
A method executable by a data processing system to identify desired media programs, the method comprising:
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming;
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programs; 
searching, by the data processing system, for the search criteria in both of a first listing of media programming available from a first source and in a second listing of media programming available from a second source that is different from the first source; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming.
searching, by the data processing system, for the search criteria in both of a first listing of media programs available from an electronic program guide and in a second listing of media programs available from a digital video recorder; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming, wherein the media programs in the second listing from the digital video recorder are presented in the combined search result with higher priority than the media programs in the first listing from the electronic program guide.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,089,380.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of Patent No. 11,089,380 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claim 1 of Patent No. 11,089,380
A method executable by a data processing system to identify desired media programming, the method comprising:
A method executable by a data processing system to identify desired media programming, the method comprising:
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming;
receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming;
searching, by the data processing system, for the search criteria in both of a first listing of media programming available from a first source and in a second listing of media programming available from a second source that is different from the first source; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming.
searching, by the data processing system, for the search criteria in both of a first listing of media programming available from an electronic program guide and in a second listing of media programming available from a digital video recorder to obtain a combined listing of media programs that meet the search criteria; evaluating each of the media programs in the combined listing to numerically rank the media program according to a perceived viewer interest in the media program; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming, wherein the combined search result is ordered so that media programs having the highest perceived viewer interest are presented before media programs having lower perceived viewer interest, wherein the evaluating comprises prioritizing the combined search result based on a future recording planned for the digital video recorder so that media programs for which a recording timer is set are listed in the combined search result before media programs for which a recording timer is not set.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawrence et al. (U.S. Patent Application Publication 2005/0155077) in view of Ellis (U.S. Patent Application Publication 2002/0042921).
Regarding claims 1 and 2, Lawrence et al. discloses a method executable by a data processing system to identify desired media programming, the method comprising: receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming (Fig. 4; paragraph [0042] – a user may search for content, searching options may be provided within a user interface generated by the controller and embedded in television signals for display on a connected television); searching, by the data processing system, for the search criteria in both of a first listing of media programming available from a first source and in a second listing of media programming available from a second source that is different from the first source (Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined); and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming (Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined).  However, Lawrence et al. fails to disclose searching for the search criteria in both of a first listing of media programming available from an electronic program guide and in a second listing of media programming available from a remotely-located digital video recorder that is associated with the user.
Referring to the Ellis reference, Ellis discloses a method executable by a data processing system to identify desired media programming, the method comprising: searching for the search criteria in both of a first listing of media programming available from an electronic program guide and in a second listing of media programming available from a remotely-located digital video recorder that is associated with the user (Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have searched the electronic program guide and a remotely-located digital video recorder for a program as disclosed by Ellis in the method disclosed by Lawrence et al. in order to notify the user of all programs that are available to the user that match the search criteria.
Regarding claim 9, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the first source is selected from a satellite, a cable and a broadcast source of television content (Lawrence et al.: paragraph [0018] - the network may employ satellite or cable television networks, etc.).
Regarding claim 10, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1, 2, and 9 including that the files stored on the digital video recorder are pre-recorded programming files that are associated with the user (Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG)).
Regarding claim 11, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claim 1, including that wherein the data processing system is a server communicating with a remotely-located device over a digital network, wherein the first listing comprises an electronic program guide that comprises information about programming available to the remotely-located device via at least one of a broadcast, a satellite and a cable television source (Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG); paragraph [0003]), and wherein the second listing comprises a listing of pre-recorded programming files stored on a digital video recorder associated with the remotely-located device (Ellis: Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined).
Regarding claim 12, Lawrence et al. in view of Sanders discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that the method comprises initiating contact with the remotely-located device over the digital network, establishing a session with the remotely-located device, and receiving the second listing from the remotely-located device via the session (Lawrence et al.: Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined; Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG); paragraph [0003]).
Regarding claim 13, Lawrence et al. in view of Sanders discloses all of the limitations as previously discussed with respect to claims 1, 11 and 12 including that the initiating comprises contacting a message server having a pre-existing connection with the remotely-located device (Lawrence et al.: Fig. 4; paragraph [0018] - the network may employ satellite or cable television networks, etc.; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined; Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG); paragraph [0003]).
Regarding claim 14, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 11-13, but fails to disclose that the method further comprises authenticating the user, and wherein the initiating is performed in real-time in response to a successful authentication.  Official Notice is taken that the concepts and advantages of authenticating the user, and wherein the initiating is performed in real-time in response to a successful authentication are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have authenticated the user in the method disclosed by Lawrence et al. in view of Ellis in order to allow the user to sign-in to the digital video recorder thereby making it more user-friendly and to ensure that the user has permission to be accessing the program data.
Regarding claim 15, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claim 1 including that the data processing system is a media server associated with a digital video recorder, wherein the first listing comprises an electronic program guide listing programming available to the media server via at least one of a broadcast, a satellite and a cable television source (Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG); paragraph [0003]) and wherein the second listing comprises a listing of pre-recorded programming files stored on the digital video recorder (Ellis: Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined).  
Regarding claim 16, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 15 including that the first listing is received via the at least one of the broadcast, the satellite and the cable television source (Lawrence et al.: paragraph [0018] - the network may employ satellite or cable television networks, etc.; Ellis: paragraph [0003]).
Regarding claim 17, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises combining the instances of the search criteria found in both the first and the second listings of media programming into a common search result (Lawrence et al.: Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined; Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] – remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG)).
Regarding claim 19, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises identifying instances of the search criteria available from an on-demand programming source in the combined search result (Lawrence et al.: Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined; Ellis: Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG)).
Regarding claim 20, Lawrence et al. discloses a system that communicates via a network with a client and a remotely-located digital video recorder having stored programming content that is associated with a user, the system comprising: a message server configured to communicate with the remotely-located digital video recorder via the network using a pre-existing connection (Fig. 4; paragraph [0018] - the network may employ satellite or cable television networks, etc.; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined); and a remote device configured to receive a request from the client via the network, to direct the message server to send a message to the remotely-located digital video recorder via the pre-existing connection in response to the request, to establish a session via the network with the remotely-located digital video recorder, to receive information about the media content stored at the remotely-located digital video recorder via the session, to receive search criteria from the client, to search for the search criteria in remote device and in the information about the media content stored at the remotely-located digital video recorder, and to provide a search result to the client that identifies instances of the search criteria found in both remote device and in the media content stored at the remotely-located digital video recorder (Fig. 4; paragraph [0043] – once a search is entered, the controller generates suitable instructions to the computer (or to the network, where the controller is directly connected, e.g., the Internet), which the computer may receive, interpret, and transmit over the network to one or more remote servers as a query - the storage device at the user location may also be accessed to determine if there is content that is only available locally – the local search results and the remote search results may be combined).  However, Lawrence et al. fails to disclose the program guide information.
Referring to the Ellis reference, Ellis discloses a method executable by a data processing system to identify desired media programming, the method comprising: searching for the search criteria in both of a first listing of media programming available from an electronic program guide and in a second listing of media programming available from a remotely-located digital video recorder that is associated with the user (Fig. 12; paragraph [0103] - the user can select Search from the Program Listings options (608) on display (600), the interactive television application may allow the user to perform a search of program listings based on keywords, program title, actors, etc. - the interactive television application may search both non-on-demand data and on-demand data for media that matches the specified search criteria - the results of both searches may be combined in a single screen, and titles for both types may be intermixed; paragraph [0091] - remote server; paragraph [0010] - non-on-demand media data can be retrieved from separate data sources by, for example, an interactive television application such as an interactive television program guide (which reads on EPG)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have searched the electronic program guide and a remotely-located digital video recorder for a program as disclosed by Ellis in the system disclosed by Lawrence et al. in order to notify the user of all programs that are available to the user that match the search criteria.
Claims 3-8, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawrence et al. in view of Ellis as applied to claims 1 and 2 above, and further in view of Sanders (U.S. Patent Application Publication 2004/0194141).
Regarding claim 3, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the method further comprises prioritizing the search result based on the listing of files stored on the digital video recorder.
    Referring to the Sanders reference, Sanders discloses a method executable by a data processing system to identify desired media programming, the method comprising: prioritizing the search result based on the listing of files stored on the digital video recorder (paragraph [0025] – results may progressively appear in the combined, filtered, and/or ranked hit list (222); paragraph [0108]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prioritized the search results disclosed by Sanders in the method disclosed by Lawrence et al. in order to display the results in an order that closest matches the search criteria and that would be of more interest to the user.
Regarding claim 4, Lawrence et al. in view of Ellis in view of Sanders discloses all of the limitations as previously discussed with respect to claims 1-3 including that the prioritizing is adjusted based upon an age of the files stored on the digital video recorder (Sanders: paragraph [0074] – the hits can be displayed alphabetically or chronologically).
Regarding claim 5, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the method further comprises prioritizing the search result based on a future recording planned for the digital video recorder. 
Referring to the Sanders reference, Sanders discloses a method executable by a data processing system to identify desired media programming, the method further comprises prioritizing the search result based on a future recording planned for the digital video recorder (paragraph [0074] – there are many possible ways to present the hit list (222) of the search results, results can be grouped and ranked by relevance, so if prioritizing the search results based on a future recording planned is relevant then the user can rank that as having the highest priority).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prioritized the search results disclosed by Sanders in the method disclosed by Lawrence et al. in order to display the results in an order that closest matches the search criteria and that would be of more interest to the user.
Regarding claim 6, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claims 1 and 2, but fails to disclose that the method further comprises determining whether the user is interested in a programming series, and, if the user is interested in the programming series, prioritizing the programming series in the search result.
Referring to the Sanders reference, Sanders discloses a method executable by a data processing system to identify desired media programming, the method further comprises determining whether the user is interested in a programming series, and, if the user is interested in the programming series, prioritizing the programming series in the search result (Sanders: paragraph [0074] – there are many possible ways to present the hit list (222) of the search results, results can be grouped and ranked by relevance; paragraph [0079] – the search criteria can be serialized and act as a serialization mechanism for defining automatic records - the serialization can be used singly or in conjunction with automatic recording, in which the user defines a search and indicates that all future shows (minus duplicate instances) that match the search criteria are to be recorded).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prioritized the search results disclosed by Sanders in the method disclosed by Lawrence et al. in order to display the results in an order that closest matches the search criteria and that would be of more interest to the user.
Regarding claim 7, Lawrence et al. in view of Ellis in view of Sanders discloses all of the limitations as previously discussed with respect to claims 1, 2, and 6 including that the determining comprises identifying a future recording associated with the programming series that is planned for the digital video recorder (Sanders: paragraph [0074] – there are many possible ways to present the hit list (222) of the search results, results can be grouped and ranked by relevance; paragraph [0079] – the search criteria can be serialized and act as a serialization mechanism for defining automatic records - the serialization can be used singly or in conjunction with automatic recording, in which the user defines a search and indicates that all future shows (minus duplicate instances) that match the search criteria are to be recorded).
Regarding claim 8, Lawrence et al. in view of Ellis in view of Sanders discloses all of the limitations as previously discussed with respect to claims 1, 2, and 6 including that the determining comprises identifying episodes of the programming series in the listing of files stored on the digital video recorder (Sanders: paragraph [0074] – there are many possible ways to present the hit list (222) of the search results, results can be grouped and ranked by relevance; paragraph [0079] – the search criteria can be serialized and act as a serialization mechanism for defining automatic records - the serialization can be used singly or in conjunction with automatic recording, in which the user defines a search and indicates that all future shows (minus duplicate instances) that match the search criteria are to be recorded; paragraph [0077] – programs pre-recorded on a local medium can also be added to the search domain).
Regarding claim 18, Lawrence et al. in view of Ellis discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that the method further comprises prioritizing the search result based on a viewer preference.
Referring to the Sanders reference, Sanders discloses a method executable by a data processing system to identify desired media programming, the method comprising: receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming (Fig. 2; paragraph [0021] – the search begins with a search string (202) entered by or received from a user or retrieved from storage); searching, by the data processing system, for the search criteria in a first listing of media programming available from a first source (paragraphs [0022]-[0025]), wherein the first listing is an electronic program guide (paragraph [0021] – Fig. 2 gives an overview of an exemplary search (200) in EPG databases or other resources); and prioritizing the search result based on a viewer preference (paragraph [0074] – there are many possible ways to present the hit list (222) of the search results, results can be grouped and ranked by relevance).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prioritized the search result based on a viewer preference as disclosed by Sanders in the method disclosed by Lawrence et al. in view of Ellis in order to customize the results for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
van de Hengel et al. (U.S. Patent Application Publication 2009/0009513) discloses a method for generating a three dimensional (3D) model of an object is depicted in a two dimensional (2D) image.  An operator determines a geometric primitive (cube) corresponding to shape characteristics of the object and then the generation of the 3D model is based on the determined geometric primitive (cube), the 2D image, and the associated 3D information (Figs. 3 and 4; paragraphs [0014], [0018], [0056], and [0059]). 
Neumann et al. (U.S. Patent Application Publication 2004/0105573) discloses in Fig. 16 using a complex polygon to identify the moving region in the image, where the polygon has many little edges that follow the outline of the moving object to more accurately model the moving object (paragraph [0108]).
Kanhere et al. (U.S. Patent 8,379,926) discloses filtering the two-dimensional visual data using background subtraction to yield a foreground mask; identifying a plurality of feature points from the foreground mask using a feature tracker; determining the plumb line projection of the feature points; estimating three-dimensional world coordinates of the feature points using the plumb line projection of the feature points; categorizing each of the feature points as either a stable feature or an unstable feature based on the estimated three-dimensional coordinates of the feature points; grouping stable features into associated groups of stable features; grouping unstable features with groups of associated stable features to create segmented feature groups; and outputting data based on the segmented feature groups (Figs. 1, 14a, and 15; paragraph [0016]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
August 13, 2022